UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-33053 FASTFUNDS FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 87-0425514 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 319 Clematis Street, Suite 703 West Palm Beach, Florida 33401 (Address of principal executive offices) (Zip code) (561) 514-9042 (Registrant's telephone number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b.2 of the Exchange Act). ¨YesxNo Number of shares of common stock outstanding at May 10, 2010: 10,212,456 FASTFUNDS FINANCIAL CORPORATION AND SUBSIDIARIES PART I FINANCIAL INFORMATION Page Item 1. Financial statements: Condensed consolidated balance sheets - March 31, 2010 (unaudited) and December 31, 2009 2 Condensed consolidated statements of operations three months ended March 31, 2010 and 2009 (unaudited) 3 Condensed consolidated statement of changes in stockholders' equity deficiency - three months ended March 31, 2010 (unaudited) 4 Condensed consolidated statements of cash flows – three months ended March 31, 2010 and 2009 (unaudited) 5 Notes to condensed consolidated financial statements (unaudited) 6-16 Item 2. Management's discussion and analysis of financial condition and results of operations 17-22 Item 3. Quantitative and qualitative disclosures of market risk 22 Item 4. Disclosure controls and procedures 23 PART II OTHER INFORMATION Item 1. Legal proceedings 23 Item 2. Unregistered sales of equity securities and use of proceeds 23 Item 3. Defaults upon senior securities 23 Item 4. Submission of matters to a vote of security holders 23 Item 5. Other information 23 Item 6. Exhibits 23 Signatures FASTFUNDS FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $60 (2010) and $8,916 (2009) Current portion of notes and advances receivable (Note 3) Other current assets Total current assets Accounts receivable Intangible and other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY DEFICIENCY Current liabilities: Cash overdraft $ $ Accounts payable Due to HPI (Note 6) Accrued expenses, including related parties $431,179 (2010) and $383,116 (2009) (Note 4) Promissory notes and current portion of long-term debt (Note 5), including related parties of $557,575 (2010) and $532,872 (2009) Litigation contingency (Note 6) Derivative liabilities (Notes 5 and 7) Total current liabilities Commitments and contingencies (Notes 4, 5, 6 and 7) Stockholders' equity deficiency (Note 9): Preferred stock, $.001 par value; 5,000,000 shares authorized; no shares issued and outstanding Common stock, $.001 par value; 250,000,000 shares authorized; 19,129,800 shares issued and 10,212,456 shares outstanding Additional paid-in capital Notes, advances and interest receivable, related parties ) ) Common treasury stock at cost; 8,917,344 shares ) ) Accumulated deficit ) ) Total stockholders' equity deficiency ) ) $ $ See notes to condensed consolidated financial statements. F-2 FASTFUNDS FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three months ended March 31, Fee revenue, net $ $ Operating expenses: Processing fees Returned checks (collected) ) ) Other Total operating expenses Gross margin ) Selling, general and administrative ) ) Loss from operations ) ) Other income (expense): Interest expense including related party interest of $8,957 (2010) and $6,176 (2009) ) ) Total other expense ) ) Net Loss $ ) $ ) Net loss per share $ ) $ ) Weighted average number of common shares outstanding See notes to condensed consolidated financial statements. F-3 FASTFUNDS FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY DEFICIENCY THREE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) Notes, advances and Additional and interest Total Common stock paid-in receivable, Common stock Accumulated stockholders' Shares Amount capital related parties treasury deficit equity deficiency Balances, January 1, 2010 $ $ $ ) $ ) $ ) $ ) Decrease in notes and advances receivable due from related parties, net (Note 7) Net loss ) ) Balances, March 31, 2010 $ $ $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements. F-4 FASTFUNDS FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS MARCH 31, 2(UNAUDITED) Net cash used in operating activities $ ) $ ) Cash flows from investing activities: Repayments on notes and interest receivable - - Net cash provided by investing activities - - Cash flows from financing activities: Increase (decrease in) in checks issued in excess of cash in bank - Borrowings on notes and loans payable Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
